Exhibit 10.1
 
FIRST AMENDMENT TO
LOAN AND SECURITY AGREEMENT
 
    This First Amendment to Loan and Security Agreement is entered into as of
March 28, 2013 (the “Amendment”), by and between COMERICA BANK (“Bank”) and
GLOWPOINT, INC. (“Borrower”).
 
RECITALS
 
    Borrower and Bank are parties to that certain Loan and Security Agreement
dated as of October 1, 2012, as may be amended from time to time (the
“Agreement”).  The parties desire to amend the Agreement in accordance with the
terms of this Amendment.
 
    NOW, THEREFORE, the parties agree as follows:
 
    1. The following definitions are each added to, or amended in, as the case
may be, Exhibit A referred to in Section 1.1 of the Agreement to read as
follows:
 
       “Cash” means unrestricted cash and cash equivalents.
 
      “EBITDA” means with respect to any fiscal period an amount equal to the
sum of (a) Consolidated Net Income of the Borrower and its Subsidiaries for such
fiscal period, plus (b) in each case to the extent deducted in the calculation
of the Borrower's Consolidated Net Income and without duplication, (i)
depreciation and amortization for such period, plus (ii) income tax expense for
such period, plus (iii) Consolidated Total Interest Expense for such period,
plus (iv) non-cash expense associated with issuing capital stock and granting
stock options, plus (v) severance charges (of up to $100,000 for the second
quarter of 2013, and shall be no more than $100,000 in each of the third and
fourth quarters of 2013) , impairment charges, and non-recurring charges and
gains, for such period, all as determined in accordance with GAAP, provided that
impairment charges added back under clause (v) may not exceed $500,000 for the
balance of 2013, and may not exceed $500,000 per year thereafter.



 
2. Section 2.1(b)(i) of the Agreement is amended to read as follows:
 
(i)           Amount.  Subject to and upon the terms and conditions of this
Agreement Borrower may request Advances in an aggregate outstanding amount not
to exceed the lesser of (A) the Revolving Line or (B) the Borrowing Base, less
in each case any amount outstanding under the Growth Capital Line up to One
Million Five Hundred Thousand Dollars ($1,500,000) (provided that as a condition
precedent to the initial Advance, Bank shall have received an audit of the
Collateral, the results of which shall be satisfactory to Bank).  Amounts
borrowed pursuant to this Section 2.1(b) may be repaid and re-borrowed at any
time without penalty or premium prior to the Revolving Maturity Date, at which
time all Advances under this Section 2.1(b) shall be immediately due and
payable.
 
3. The third sentence of Section 2.1(d)(i) is amended to read as follows:  “The
aggregate outstanding amount of Growth Capital Advances shall not exceed the
lesser of (a) the Growth Capital Line or (b) the Borrowing Base.”
 
4. The first line of Section 6.2(a) is amended to read as follows:  “(a)  On the
first and fifteenth day of each month, within 15 days, Borrower shall deliver to
Bank . . .”
 
5. Section 6.7 of the Agreement is amended to read as follows:
 
6.7           Financial Covenants.
 
(a)           Senior Funded Debt to EBITDA Ratio.  Borrower shall maintain at
all times a ratio of Obligations to consolidated EBITDA of not more than 2.00 to
1.0 (i) measured on an annualized trailing three (3) month basis for the period
beginning January 1, 2013, through June 30, 2013, (ii) measured on an annualized
trailing six (6) month basis for the period beginning July 1, 2013, through
September 30, 2013, (iii) measured on an annualized trailing nine (9) month
basis for the period beginning October 1, 2013, through December 31, 2013, and
(iv) measure on a trailing twelve (12) month basis for the period beginning
January 1, 2014, and at all times thereafter.
 

 
-1-

--------------------------------------------------------------------------------

 



(b)           Total Funded Debt to EBITDA Ratio.  Borrower shall maintain at all
times a ratio of Total Funded Debt to EBITDA of not more than (i) measured on an
annualized trailing three (3) month basis and for the period beginning on
January 1, 2013, through March 31, 2013, 5.25 to 1.00, (ii) measured on an
annualized three (3) month basis and for the period beginning on April 1, 2013,
through June 30, 2013, 5.00 to 1.00, (iii) measured on an annualized six (6)
month basis and for the period beginning on July 1, 2013, through September 30,
2013, 4.75 to 1.00, (iv) measured on an annualized nine (9) month basis and for
the period beginning on October 1, 2013, through December 31, 2013, 4.25 to
1.00, (v) measured on a twelve (12) month basis and for the period beginning on
January 1, 2014, through March 31, 2014, 3.75 to 1.00, and (vi) measured on a
twelve (12) month basis and for the period beginning on April 1, 2014, and at
all times thereafter, 3.00 to 1.00.  As used herein “Total Funded Debt” shall
mean the sum of (A) the Obligations and (B) Subordinated Debt (including without
limitation and without duplication all Indebtedness owing to Escalate and all
Indebtedness under the Seller Note).
 
(c)           Fixed Charge Ratio.  Borrower shall maintain at all times a ratio
of (i) EBITDA for such period minus capital expenditures made during such
period, minus distributions paid during such period, and minus income taxes paid
during such period to (ii) the current portion of all long-term Indebtedness
(excluding without limitation the Seller Note Payments and any balance due under
the Revolving Line) plus interest expense paid during such period, of at least
(A) measured on an annualized trailing three (3) month basis and for the period
beginning on January 1, 2013, through March 31, 2013, 0.70 to 1.00, (B) measured
on an annualized three (3) month basis and for the period beginning on April 1,
2013, through June 30, 2013, 0.80 to 1.00, (C) measured on an annualized six (6)
month basis and for the period beginning on July 1, 2013, through September 30,
2013, 0.80 to 1.00, (D) measured on an annualized nine (9) month basis and for
the period beginning on October 1, 2013, through December 31, 2013, 0.80 to
1.00, (E) measured on a twelve (12) month basis and for the period beginning on
January 1, 2014, through March 31, 2014, 0.80 to 1.00, (F) measured on a twelve
(12) month basis and for the period beginning on April 1, 2014, through June 30,
2014, 0.80 to 1.00, and (G) measured on a twelve (12) month basis and for the
period beginning on July 1, 2014, and at all times thereafter, 1.00 to 1.00.  As
used herein, “Seller Note Payments” shall mean an amount equal to: (i) $750,000
(the “October Payment Amount”) for the month of October, 2012; (ii) the October
Payment Amount plus an amount equal to $125,000 for each month thereafter
through April 30, 2013; (iii) $1,500,000 (the “April Payment Amount”) beginning
on April 1, 2013 and for each month thereafter until December 31, 2013, and (iv)
the April Payment Amount minus an amount equal to $125,000 for each month
thereafter through January 1, 2015.
 
6. New Sections 6.7(d) and 6.7(e) are added to the Agreement to read as follows:
 
(d)           Minimum Cash.  Borrower shall maintain at all times a balance of
unrestricted cash in a separate collateral account at Bank in an amount equal to
at least Four Hundred Thousand Dollars ($400,000).  Borrower may not withdraw
funds from such account without Bank’s prior written consent.
 
(e)           Extraordinary Expenses.  Borrower shall not incur extraordinary
expenses in connection with acquisitions in excess of $100,000 in the fiscal
quarter ending June 30, 2013, or in excess of $100,000 in the aggregate for the
fiscal quarters ending September 30, 2014 and December 31, 2014.
 
7. Exhibit D (Borrowing Base Certificate) to the Agreement is hereby amended in
its entirety and replaced with Exhibit D attached hereto.
 
8. Exhibit E (Compliance Certificate) to the Agreement is hereby amended in its
entirety and replaced with Exhibit E attached hereto.
 
9. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement.  The Agreement, as amended hereby, shall
be and remain in full force and effect in accordance with its respective terms
and hereby is ratified and confirmed in all respects.  Except as expressly set
forth herein, the execution, delivery, and performance of this Amendment shall
not operate as a waiver of, or as an amendment of, any right, power, or remedy
of Bank under the Agreement, as in effect prior to the date hereof.  Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

 
-2-

--------------------------------------------------------------------------------

 


10. Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and no Event of Default has occurred and is continuing.
 
11. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.
 
12. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance reasonably satisfactory to Bank, the following:
 
(a) this Amendment duly executed by Borrower;
 
(b) an officer’s certificate of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Amendment;
 
(c) an Affirmation of Unconditional Secured Guaranty (GP Communication, LLC)
 
(d) Affirmation of Subordination and Intercreditor Agreement (Escalate Capital
Partners SBIC, L.P.);
 
(e) Affirmation of Unconditional Secured Guaranty (Affinity Videonet, Inc.);
 
(f) An amendment fee equal to $5,000;
 
(g) an amount equal to all Bank Expenses incurred through the date of this
Amendment; and
 
(h) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGE FOLLOWS.]
 

 
-3-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
 

 
GLOWPOINT, INC.
 
By:  /s/ Peter Holst
Title:  President and Chief Executive Officer
 
 
COMERICA BANK
 
By:  /s/ Ramesh Bart
Title:  VP



 

 
-4-

--------------------------------------------------------------------------------

 

EXHIBIT D
 
BORROWING BASE CERTIFICATE
 
[TO BE PROVIDED BY BANK]
 

 
-5-

--------------------------------------------------------------------------------

 

EXHIBIT E
 
COMPLIANCE CERTIFICATE
 
Please send all Required Reporting to:
Comerica Bank
Technology & Life Sciences Division
Loan Analysis Department
250 Lytton Avenue
3rd Floor, MC 4240
Palo Alto, CA 94301
Phone:  (650) 462-6060
Fax:  (650) 462-6061

 
FROM:                 GLOWPOINT, INC.
 
The undersigned authorized Officer of GLOWPOINT, INC. ("Borrower"), hereby
certifies that in accordance with the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the "Agreement"), (i) Borrower is
in complete compliance for the period ending __________________________ with all
required covenants, including without limitation the ongoing registration of
intellectual property rights in accordance with Section 6.8, except as noted
below and (ii) all representations and warranties of Borrower stated in the
Agreement are true and correct in all material respects as of the date hereof,
except to the extent expressly referring to another date.  Attached herewith are
the required documents supporting the above certification.  The Officer further
certifies that the financial statements attached hereto were prepared in
accordance with Generally Accepted Accounting Principles (GAAP), consistently
applied from one period to the next except as explained in an accompanying
letter or footnotes.
 
Please indicate compliance status by circling Yes/No under "Complies" or
"Applicable" column.
 
REPORTING COVENANTS
REQUIRED
COMPLIES
Company Prepared Monthly F/S
Monthly, within 30 days
YES
NO
Company Prepared Quarterly F/S
Quarterly, within 30 days
YES
NO
Compliance Certificate
Monthly, within 30 days
YES
NO
CPA Audited, Unqualified F/S
Annually, within 120 days of FYE (beginning with FYE 2012)
YES
NO
Borrowing Base Cert., A/R & A/P Agings
As of the 15th and last day of each month, within 15 days
YES
NO
Contractual backlog trend report
Within 3 days of A/R & A/P Agings due date
YES
NO
Annual Business Plan (incl. operating budget)
within 30 days of beginning of fiscal year
YES
NO
Audit
Initial; Semi-annual thereafter
YES
NO
Intellectual Property Report
If Public:
Quarterly, within 30 days
   
10-Q
Quarterly, within 5 days of SEC filing (50 days)
YES
NO


 
-6-

--------------------------------------------------------------------------------

 


 
10-K
Annually, within 5 days of SEC filing (95 days)
YES
NO
Total amount of Borrower's cash and investments
Total amount of Borrower's cash and investments maintained with Bank
Amount: $                                             
 
Amount: $                                             
YES
 
YES
 
NO
 
NO
 
 
DESCRIPTION
 
APPLICABLE
Legal Action > $100,000 (Sect. 6.2(iv))
Notify promptly upon
notice                                                       
YES
NO
Inventory Disputes > $100,000 (Sect. 6.3)
Notify promptly upon
notice                                                       
YES
NO
Mergers & Acquisitions > $100,000 (Sect. 7.3)
Notify promptly upon
notice                                                       
YES
NO
Cross default with other agreements>$100,000 (Sect. 8.7)
Notify promptly upon
notice                                                       
YES
NO
Judgments > $100,000 (Sect. 8.9)
Notify promptly upon
notice                                                       
YES
NO
 
FINANCIAL COVENANTS
 
REQUIRED                                     ACTUAL
 
 COMPLIES
Senior Funded Debt to EBITDA Ratio
Total Funded Debt to EBITDA Ratio
Fixed Charge Ratio
Minimum Cash in Collateral Account
Extraordinary Expenses
 
See Section 6.7(a)                 ____:____
See Section 6.7(b)                 ____:____
See Section 6.7(c)                 ____:____
$400,000
See Section 6.7(e)                 $____
YES                 NO
YES                NO
YES                 NO
YES                NO
 
OTHER COVENANTS
 
REQUIRED                                   ACTUAL
 
COMPLIES
Permitted Indebtedness for equipment leases
<$100,000                                                                            
YES
NO
Permitted Investments for stock repurchase
<$100,000                                                                            
YES
NO
Permitted Investments for subsidiaries
<$100,000                                                                            
YES
NO
Permitted Investments for employee loans
<$100,000                                                                            
YES
NO
Permitted Investments for joint ventures
<$100,000                                                                            
YES
NO
Permitted Liens for equipment leases
<$100,000                                                                            
YES
NO
Permitted Transfers
<$100,000                                                                            
YES
NO



 
 
-7-

--------------------------------------------------------------------------------

 



Please Enter Below Comments Regarding Violations:
 
The Officer further acknowledges that at any time Borrower is not in compliance
with all the terms set forth in the Agreement, including, without limitation,
the financial covenants, no credit extensions will be made.
 
 
 
Very truly yours,
 


 
Authorized Signer
 
Name:                                           
 
Title:                                           
 


 

 
-8-

--------------------------------------------------------------------------------

 

Corporation Resolutions and Incumbency Certification
 
Authority to Procure Loans

 
I certify that I am the duly elected and qualified Secretary of GLOWPOINT, INC.,
a Delaware corporation (the “Corporation”); that the following is a true and
correct copy of resolutions duly adopted by the Board of Directors of the
Corporation in accordance with its bylaws and applicable statutes.
 
Copy of Resolutions:
 
Be it Resolved, That:
 
1.
Any one (1) of the following __________________________ (insert titles only) of
the Corporation are/is authorized, for, on behalf of, and in the name of the
Corporation to:

 
    (a)           Negotiate and procure loans, letters of credit and other
credit or financial accommodations from Comerica Bank (“Bank”), a Texas banking
association, from time to time, in an unlimited amount.
 
    (b)           Discount with the Bank, commercial or other business paper
belonging to the Corporation made or drawn by or upon third parties, without
limit as to amount;
 
    (c) Purchase, sell, exchange, assign, endorse for transfer and/or deliver
certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;
 
    (d)  Give security for any liabilities of the Corporation to the Bank by
grant, security interest, assignment, lien, deed of trust or mortgage upon any
real or personal property, tangible or intangible of the Corporation;
 
    (e)  Issue a warrant or warrants to purchase the Corporation’s capital
stock; and
 
    (f)  Execute and deliver in form and content as may be required by the Bank
any and all notes, evidences of Indebtedness, applications for letters of
credit, guaranties, subordination agreements, loan and security agreements,
financing statements, assignments, liens, deeds of trust, mortgages, trust
receipts and other agreements, instruments or documents to carry out the
purposes of these Resolutions, ,and any and all amendments or modifications
thereto, any or all of which may relate to all or to substantially all of the
Corporation's property and assets.
 
 
 
-9-

--------------------------------------------------------------------------------

 


2.
Said Bank be and it is authorized and directed to pay the proceeds of any such
loans or discounts as directed by the persons so authorized to sign, whether so
payable to the order of any of said persons in their individual capacities or
not, and whether such proceeds are deposited to the individual credit of any of
said persons or not;

 
3.
Any and all agreements, instruments and documents previously executed and acts
and things previously done to carry out the purposes of these Resolutions are
ratified, confirmed and approved as the act or acts of the Corporation.

 
4.
These Resolutions shall continue in force, and the Bank may consider the holders
of said offices and their signatures to be and continue to be as set forth in a
certified copy of these Resolutions delivered to the Bank, until notice to the
contrary in writing is duly served on the Bank (such notice to have no effect on
any action previously taken by the Bank in reliance on these Resolutions).

 
5.
Any person, corporation or other legal entity dealing with the Bank may rely
upon a certificate signed by an officer of the Bank to effect that these
Resolutions and any agreement, instrument or document executed pursuant to them
are still in full force and effect and binding upon the Corporation.

 
6.
The Bank may consider the holders of the offices of the Corporation and their
signatures, respectively, to be and continue to be as set forth in the
Certificate of the Secretary of the Corporation until notice to the contrary in
writing is duly served on the Bank.

 
I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
articles of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the articles of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.
 
I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:
 
(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)
 
 
-10-

--------------------------------------------------------------------------------

 


 
NAME (Type or Print)
TITLE
 
SIGNATURE
_________________________
 
_______________
___________________________
_________________________
 
_______________
___________________________
_________________________
 
_______________
___________________________
_________________________
 
_______________
___________________________
_________________________
_______________
___________________________



 
 
In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed on March __,
2013.
 
 
            ______________________________
 
                           Secretary
 
***


 
The Above Statements are
Correct.  _________________________________________________________
 
signature of officer or director or, if none, a shareholder other than secretary
when secretary is authorized to sign alone.
 
Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.
 
-11-